 GREAT AMERICAN VEAL, WEST297Great American Veal, West and Provision HouseWorkers Union Local 274, United Food & Com-mercial Workers International Union, AFL-CIO. Case 21-CA-19191June 2, 1981DECISION AND ORDERUpon a charge filed on June 23, 1980, andamended on August 18, 1980, by Provision HouseWorkers Union Local 274, United Food & Com-mercial Workers International Union, AFL-CIO,herein called the Union, and duly served on GreatAmerican Veal, West, herein called Respondent,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region21, issued a complaint on August 27, 1980, againstRespondent alleging that Respondent had engagedin and was engaging in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge and complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding. Respond-ent failed to file an answer to the complaint.On March 26, 1981, counsel for the GeneralCounsel filed directly with the Board in Washing-ton, D.C., a Motion for Summary Judgment, withexhibits attached. Subsequently, on March 31, 1981,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent didnot file a response to the Board's Notice To ShowCause and the averments of the Motion for Sum-mary Judgment stand uncontroverted.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall be256 NLRB No. 49deemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent specifically stated that unless ananswer was filed to the complaint within 10 daysfrom the service thereof "all of the allegations insaid complaint shall be deemed to be admitted tobe true and may be so found by the Board." Fur-ther, according to the Motion for Summary Judg-ment, counsel for the General Counsel informedRespondent by letter dated February 4, 1981, thatno answer had been received, and that unless ananswer was filed by February 16, 1981, summaryjudgment would be sought. The Motion for Sum-mary Judgment also states that counsel for theGeneral Counsel informed Respondent's counsel byletter dated March 4, 1981, that no answer hadbeen received, and that unless an answer was filedby March 13, 1981, summary judgment would besought. As noted above, Respondent failed toanswer the complaint or respond to the Notice ToShow Cause.Accordingly, under the rule set forth above, nogood cause having been shown for the failure tofile an answer, the allegations of the complaint aredeemed admitted and are found to be true, and wegrant the General Counsel's Motion for SummaryJudgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a California corporation, with aplace of business at 819 South Gladys Avenue, LosAngeles, California (herein called the GladysAvenue facility), is engaged in the wholesale proc-essing of meat products. Nagle Packing Company,a California corporation, was engaged in the meatpacking business and operated the Gladys Avenuefacility until on or about March 26, 1980, when ittransferred its business operation at this facility toRespondent. Respondent has continued the samebusiness performed by Nagle Packing Company atthe Gladys Avenue facility, with substantially thesame equipment, supervisors, and employees. Ac-cordingly, we find that Respondent is, and hasbeen since on or about March 26, 1980, a successoremployer to Nagle Packing Company.During the 12-month period commencing on orabout March 26, 1980, Respondent sold andshipped goods and products valued in excess of$50,000 directly to customers located outside theState of California.GREAT~.. AM RI A VE L W S27 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, on basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assert ju-risdiction herein.II. THE LABOR ORGANIZATION INVOLVEDProvision House Workers Union Local 274,United Food & Commercial Workers InternationalUnion, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Unit and the Union's RepresentativeStatusThe following employees of Respondent consti-tute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act:Maintenance Man, Meat Cutter, Beef Breaker,Hog Cutter, Poultry Man, Corned Beef Man,Checker, Shipping Clerk, Grinder (Responsi-ble for Formula), Dicer/Pork Chop Cutter,Apprentice Meat Cutter, Receiving Clerk,Order Clerk, Freezer Man, Grinder, Chopper,Mixer, Cooler Man, Cryovac and Vaccum[sic] Machine Operator, Turntable Take-offMan, Patty Machine Operator, Order Runner,Wrapper, Strapper, Packer and CryovacScaler, Common Labor, Janitor and Clean-upMan employed by Respondent at its GladysAvenue, Los Angeles, California, facility.On or about October 1, 1979, Nagle PackingCompany recognized the Union as the exclusivecollective-bargaining representative of its employ-ees in said unit. Inasmuch as Respondent is a suc-cessor employer to Nagle, the Union has been,since on or about March 26, 1980, and is now, therepresentative of Respondent's employees in thebargaining unit described above for purposes ofcollective bargaining.B. The Refusals To BargainSince on or about May 14, 1980, the Union has,in writing, requested Respondent to furnish it withcertain information concerning the assumption byRespondent of Nagle Packing Company's businessoperation at the Gladys Avenue facility, and therelationship between Respondent and Nagle Pack-ing Company. This information is relevant and nec-essary to the Union's role as the exclusive bargain-ing representative of the employees in the above-described unit. Since on or about May 14, 1980,Respondent has failed and refused, and continuesto fail and refuse, to furnish the Union with this in-formation.On or about June 18, 1980, the Union and Re-spondent reached full and complete agreementwith respect to the terms and conditions of a col-lective-bargaining agreement covering the employ-ees in the above-described unit. Since on or aboutthat same date, the Union has requested Respond-ent to execute a written contract incorporating thecollective-bargaining agreement. However, sincethat time, Respondent has failed and refused, andcontinues to fail and refuse, to execute a writtencontract incorporating the collective-bargainingagreement.Since on or about June 18, 1980, Respondent hasfailed and refused, and continues to fail and refuse,to make contributions to certain pension, healthand welfare, and other trust funds set forth in thecollective-bargaining agreement.Accordingly, we find that by the conduct de-scribed in each of the preceding paragraphs, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectu-ate the policies of the Act.We will, inter alia, order Respondent to executea written contract incorporating the collective-bar-gaining agreement agreed upon by it on or aboutJune 18, 1980, and to give retroactive effect to theterms and provisions of the agreement. We willalso order Respondent to make whole its employ-ees for their loss of wages and other benefits, andto make retroactive contributions to certain pen-sion, health and welfare, and other trust funds setforth in the collective-bargaining agreement.'I Because the provisions of employee benefit fund agreements are van-able and complex, the Board does not provide at the adjudicatory stageContinued--- -- -- GREAT AMERICAN VEAL, WEST`299Backpay is to be computed in a manner consistentwith Board policy as stated in Ogle Protection Serv-ices, Inc., and James L. Ogle, an Individual, 183NLRB 682 (1970), with interest thereon as set forthin Florida Steel Corporation, 231 NLRB 651(1977).2The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Great American Veal, West, is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Provision House Workers Union Local 274,United Food & Commercial Workers InternationalUnion, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. These employees, Maintenance Man, MeatCutter, Beef Breaker, Hog Cutter, Poultry Man,Corned Beef Man, Checker, Shipping Clerk,Grinder (Responsible for Formula), Dicer/PorkChop Cutter, Apprentice Meat Cutter, ReceivingClerk, Order Clerk, Freezer Man, Grinder, Chop-per, Mixer, Cooler Man, Cryovac and Vaccum[sic] Machine Operator, Turntable Take-off Man,Patty Machine Operator, Order Runner, Wrapper,Strapper, Packer and Cryovac Scaler, CommonLabor, Janitor and Clean-up Man employed by Re-spondent at its Gladys Avenue, Los Angeles, Cali-fornia, facility, constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since on or about March 26, 1980, the above-named labor organization has been the exclusiverepresentative of all employees in the aforesaid ap-propriate unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of theAct.5. By refusing on or about May 14, 1980, and atall times thereafter, to furnish the Union with infor-mation concerning the assumption by Respondentof Nagle Packing Company's business operation atthe Gladys Avenue facility and the relationship be-tween Respondent and Nagle Packing Company,which information is relevant and necessary to theof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionwhether Respondent must pay any additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy. These additionalamounts may be determined, depending upon the circumstances of eachcase, by reference to provisions in the documents governing the funds atissue and, where there are no governing provisions, by evidence of anyloss directly attributable to the unlawful withholding action, which mightinclude the loss of return on investment of the portion of funds withheld,additional administrative costs, etc., but not collateral losses.2 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962)Member Jenkins would award interest on the backpay in accordancewith the formula set forth in his dissent in Olympic edical Corporaion,250 NLRB 146 (1980).Union's role as the exclusive bargaining representa-tive of the employees in the unit found appropriateherein; by refusing on or about June 18, 1980, andat all times thereafter, to execute a written contractincorporating the terms and conditions of a collec-tive-bargaining agreement to which the Union andRespondent had agreed; and by refusing on orabout June 18, 1980, and at all times thereafter, tomake contributions to certain pension, health andwelfare, and other trust funds set forth in the col-lective-bargaining agreement, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.6. The aforesaid unfair labor practices are unfairlabor practices within the meaning of Section 2(6)and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Great American Veal, West, Los Angeles, Califor-nia, its officers, agents, successors, and assigns,shall:i. Cease and desist from:(a) Refusing to bargain collectively regardingwages, hours, and other terms and conditions ofemployment with Provision House Workers UnionLocal 274, United Food & Commercial WorkersInternational Union, AFL-CIO, as the exclusiverepresentative of the employees in the followingappropriate unit:Maintenance Man, Meat Cutter, Beef Breaker,Hog Cutter, Poultry Man, Corned Beef Man,Checker, Shipping Clerk, Grinder (Responsi-ble for Formula), Dicer/Pork Chop Cutter,Apprentice Meat Cutter, Receiving Clerk,Order Clerk, Freezer Man, Grinder, Chopper,Mixer, Cooler Man, Cryovac and Vaccum[sic] Machine Operator, Turntable Take-offMan, Patty Machine Operator, Order Runner,Wrapper, Strapper, Packer and CryovacScaler, Common Labor, Janitor and Clean-upMan employed by Respondent at its GladysAvenue, Los Angeles, California, facility.(b) Refusing to furnish the Union with informa-tion concerning the assumption by Respondent ofNagle Packing Company's business operation at theGladys Avenue facility and the relationship be-tween Respondent and Nagle Packing Company,which information is relevant and necessary to theUnion's role as the exclusive bargaining representa-tive in the unit found appropriate herein.GREAT AMERICAN VEAL, WEST 29 300DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Refusing to execute a written contract incor-porating the terms and conditions of a collective-bargaining agreement to which the Union and Re-spondent agreed on or about June 18, 1980.(d) Failing and refusing to give effect to theterms and provisions of the agreed-upon collective-bargaining agreement with the Union, and to makecontributions to certain pension, health and wel-fare, and other trust funds set forth in the collec-tive-bargaining agreement.(e) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of theAct.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain collectively with theUnion as the exclusive representative of the em-ployees in the appropriate unit described above re-garding wages, hours, and other terms and condi-tions of employment.(b) Upon request, furnish the Union with infor-mation concerning the assumption by Respondentof Nagle Packing Company's business operation atthe Gladys Avenue facility and the relationship be-tween Respondent and Nagle Packing Company,which information is relevant and necessary to theUnion's role as the exclusive bargaining representa-tive in the unit found appropriate herein.(c) Execute forthwith a written contract incorpo-rating the terms and conditions of a collective-bar-gaining agreement to which the Union and Re-spondent had agreed on or about June 18, 1980.(d) Give retroactive effect to the terms and pro-visions of the collective-bargaining agreement, in-cluding making retroactive contributions to certainpension, health and welfare, and other trust fundsset forth in the collective-bargaining agreement, asprovided in the section of this Decision entitled"The Remedy."(e) Make whole its employees for their loss ofwages and other benefits, which are provided forin the collective-bargaining agreement, as providedin the section of this Decision entitled "TheRemedy."(f) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g) Post at its Gladys Avenue, Los Angeles,California, facility copies of the attached noticemarked "Appendix."3Copies of said notice, onforms provided by the Regional Director forRegion 21, after being duly signed by Respondent'sauthorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(h) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyregarding wages, hours, and other terms andconditions of employment with ProvisionHouse Workers Union Local 274, United Food& Commercial Workers International Union,AFL-CIO, as the exclusive representative ofthe employees in the following appropriateunit:Maintenance Man, Meat Cutter, Beef Break-er, Hog Cutter, Poultry Man, Corned BeefMan, Checker, Shipping Clerk, Grinder (Re-sponsible for Formula), Dicer/Pork ChopCutter, Apprentice Meat Cutter, ReceivingClerk, Order Clerk, Freezer Man, Grinder,Chopper, Mixer, Cooler Man, Cryovac andVaccum [sic] Machine Operator, TurntableTake-off Man, Patty Machine Operator,Order Runner, Wrapper, Strapper, Packerand Cryovac Scaler, Common Labor, Jani-tor and Clean-up Man employed by us atour Gladys Avenue, Los Angeles, Califor-nia, facility.WE WILL NOT refuse to furnish the Unionwith information concerning the assumptionby us of Nagle Packing Company's businessoperation at our Gladys Avenue facility andthe relationship between us and Nagle PackingCompany, which information is relevant and GREAT AMERICAN VEAL, WEST301necessary to the Union's role as the exclusivebargaining representative of our employees inthe above unit.WE WILL NOT refuse to execute a writtencontract incorporating the terms and condi-tions of a collective-bargaining agreement towhich we and the Union agreed on or aboutJune 18, 1980.WE WILL NOT fail and refuse to give effectto the terms and conditions of the agreed-uponcollective-bargaining agreement with theUnion, and to make contributions to certainpension, health and welfare, and other trustfunds set forth in the collective-bargainingagreement.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL, upon request, bargain collectivelywith the Union as the exclusive representativeof the employees in the appropriate unit de-scribed above regarding wages, hours, andother terms and conditions of employment.WE WILL, upon request, furnish the Unionwith information concerning the assumptionby us of Nagle Packing Company's businessoperation at the Gladys Avenue facility andthe relationship between us and Nagle PackingCompany, which information is relevant andnecessary to the Union's role as the exclusivebargaining representative in the above unit.WE WILL execute forthwith a written con-tract incorporating the terms and conditions ofa collective-bargaining agreement to which weand the Union agreed on or about June 18,1980.WE WILL give retroactive effect to theterms and provisions of our collective-bargain-ing agreement, including making retroactivecontributions to certain pension, health andwelfare, and other trust funds set forth in thecollective-bargaining agreement.WE WILL make whole our employees fortheir loss of wages and other benefits, whichare provided for in the agreement, plus inter-est.GREAT AMERICAN VEAL, WESTGREAT AMERICAN VEAL, WEST 30i~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~